             Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 1 of 15 Page ID #:1

  AO 91 (Rev. 11/ll) Criminal Complaint(Rev. by USAO on 3/12/20)         ❑Original    ❑Duplicate Original

          LODGED
  CLERK, U.S. DISTffiCT COURT      UNITED STATES DISTRICT COURT
                                                                                                             FILED
  3/26/2021                                              for the                                         U.S. DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA
                                              Central District of California
 BY:        ib        DEPUTY
                                                                                                     ~1A~ ~ 6 2n2~'i
   United States of America



                                                                    Case No.    2;21-mj-01484-DUTY
   ROSARIO VEGA-ORDUNO,

                      Defendants)



                                  CRIMINAL COMPLAINT BY TELEPHONE
                                 OR OTHER RELIABLE ELECTRONIC MEANS

           I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

 On or about the date(.s~ of March 25, 2021 in the county of Los Angeles in the Central District of California, the

 defendants) violated:\

             Code Section                                          Offense Description

             21 U.S.C. § 841(a)(1)                                 Possession with Intent to Distribute a
                                                                   Controlled Substance

          This criminal complaint is based on these facts:

           Please see attached affidavit.

           ❑
           D Continued on the attached sheet.


                                                                                   Patrick Hazelwood
                                                                                  Complainant's signature

                                                                        Patrick Hazelwood, DEA Special Agent
                                                                                  Printed name and title
  Attested to by the applicant in accordance with the requirements fFed. R. Crim. P. 4.                    ~e~,~,L ~~'~B~-

  Date:                 ~'/ ~~liJ ~[, ~,~ZZ~~                                   ~,          ~Lu.t~y,,~i-~
                                   •~~ ~~                                            Jud e's signature

   City and state: Los Angeles, California                           Hon. Karen Stevenson, U.S. Magistrate Judge
                                                                                  Printed name and title
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 2 of 15 Page ID #:2




                               AFFIDAVIT

I, Patrick J. Hazelwood, being duly sworn, declare and state as

follows:

                       I.   PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant against ROSARIO VEGA-ORDUNO (~~VEGA-

ORDUNO") for a violation of 21 U.S.C. § 841(a)(1)        Possession

with Intent to Distribute a Controlled Substance.

     2.      This affidavit is also made in support of an

application for a warrant to search the following digital device

(the "SUBJECT DEVICE"), in the custody of the United States Drug

Enforcement Administration ("DEA"), in Ventura, California, as

described more fully in Attachment A: a black Samsung phone

inside a black case, bearing IMEI 354212112988442, found in

VEGA-ORDUNO's pocket.

     3.      The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. ~ 841(a)(1) (possession with intent to distribute

controlled substances) and 21 U.S.C. § 846 (conspiracy and

attempt to distribute controlled substances) (the "Subject

Offenses"), as described more fully in Attachment B.

Attachments A and B are incorporated herein by reference.

     4.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 3 of 15 Page ID #:3




warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II. BACKGROUND OF AFFIANT

     5.    I am a Special Agent (~~SA") with the DEA and have been

so employed since October 2018.     My current assignment is the

Ventura Resident Office.    Prior to my current assignment, I was

assigned to the Los Angeles Field Division Office Enforcement

Group 4.   To become a DEA SA, I attended the DEA Academy in

Quantico, Virginia, for approximately four months.        I have

received hundreds of hours of training in various investigative

techniques, including specialized training in the recognition

and processing of controlled substance identification, the

methods and means of narcotics violators, narcotics packaging,

narcotics paraphernalia and terminology, narcotics prices, field

testing of narcotics, interview and interrogation techniques,

surveillance techniques, undercover operations, confidential

source management, and the effects of controlled substances on

abusers.

    6.     Through my training, education and experience, I am

familiar with identifying illegal drugs, the methods narcotics

traffickers use to import, manufacture, and distribute illicit

and illegal drugs, the payment methods for buying and selling

illicit drugs, and the methods drug traffickers use to avoid law




                                      2
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 4 of 15 Page ID #:4




enforcement detection, including disguising the source and

illegal nature of drug proceeds.

                     III. SUMMARY OF PROBABLE CAUSE

        7.    On March 25, 2021, members of the DEA Ventura Resident

Office conducted a buy/bust operation in the McDonald's parking

lot at 4860 Santa Rosa Road, Camarillo, California.        During the

operation, agents arrested VELA-ORDUNO and seized approximately

11.9 gross kilograms of suspected methamphetamine from the trunk

of his vehicle, as well as the SUBJECT DEVICE from VEGA-ORDUNO's

pocket.      During a Mirandized interview, VEGA-ORDUNO stated that

he was instructed to deliver 26 pounds of methamphetamine for

sale.     The suspected methamphetamine field tested positive for

the presence of methamphetamine.

                     IV. STATEMENT OF PROBABLE CAUSE

     8.      Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.      Initial Investigation and March 17, 2021 Controlled
             Purchase of Methamphetamine

     9.      During the month of February 2021, narcotics

investigators from the Ventura County Combined Agency Team

("VCAT") and the DEA began an ongoing narcotics investigation

into unidentified sources of drug supply believed to be in

Mexico who distribute multi-pound quantities of methamphetamine

throughout Southern California.




                                      3
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 5 of 15 Page ID #:5




     10.   In February 2021, at the direction of law enforcement,

a VCAT Confidential Source (~~CSl") 1 communicated with a source of

supply believed to be in Mexico ("SOS1").         CSl then began

communicating with an associate of SOS1, another believed source

of drug supply ("SOS2").    At the direction of law enforcement,

CSl then connected SOS2 to a second confidential source working

with law enforcement (`~CS2") 2 and introduced CS2 as another

potential buyer.

     11.   Prior to March 17, 2021, at the direction of agents,

CS2 contacted SOS2 and coordinated the purchase of two pounds of

methamphetamine from a local courier who utilized a telephone

number ending in 8755, for $3,800.         Throughout the month of

March, CS2 had been in communication with the user of the number

ending in 8755 to negotiate a drug transaction.         During these

communications, CS2 stated that the user of the 8755 number

quoted him/her a price of $1,500 per pound of methamphetamine

and agreed to meet in the city of Camarillo on March 17, 2021.




     1 CS1 has previously worked with VCAT in exchange for
financial benefits before being terminated for lack of need.
CS1 was then again signed up to work with VCAT after being
arrested for narcotics offenses and is currently working as a CS
with VCAT for consideration in connection with that arrest for
narcotics offenses.


     2 CS2 is being paid to assist law enforcement. CS2 has been
working with the DEA since approximately 2010. CS2
has known convictions for the following crimes: possession and
transportation of a controlled substance, violating a court
order to prevent domestic violence, and driving under the
influence. CS2 has provided information in the past that has
been corroborated and led to the seizure of narcotics.



                                      C!
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 6 of 15 Page ID #:6




        12.   On March 17, 2021, at approximately 11:32 a.m., the

user of the 8755 number contacted CS2 via text message and told

him/her that he was getting close to Camarillo.        At

approximately 12:17 p.m., CS2 received a text message from the

user of the 8755 number, which stated that he was located at

2360 Ventura Boulevard Camarillo, CA 93010.       CS2 replied by

sending the address of the McDonald's and a description of CS2's

car.     At approximately 12:35 p.m., SA Michael Johnson saw a

Silver Honda Pilot bearing license plate #859K023 pull into the

McDonald's parking lot and park south of the CS2's vehicle.         SA

Johnson saw an older Hispanic male, wearing a black hat and a

black jacket with a blue shirt underneath, occupying the

driver's seat of the vehicle.     SA Johnson saw the Hispanic male

exit the driver's side of his car and begin using his cellular

phone.    The man then walked away from his car for a short time,

before returning to his car and moving forward one parking

spot.    At approximately 12:38 p.m., SA Johnson saw CS2 exit

his/her car and walk over to the Honda Pilot empty handed.         A

short time later, SA Johnson observed CS2 walk back to his/her

car carrying a white grocery bag in his/her left hand and get

into his/her car.     Shortly thereafter, surveillance units saw

the Honda Pilot exit the parking lot and ultimately park at a

location on Bracken Street in Arleta, CA.




     3 The registered owner of the Honda Pilot is ROSARIO VEGA-
ORDUNO, 309 Cottonwood CT Unit 2, Incline Village, Nevada 89451.
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 7 of 15 Page ID #:7




       13.   I took custody of the suspected methamphetamine from

CS2's vehicle.q    The suspected methamphetamine was inside two

clear Ziploc bags that were in a white grocery bag, which CS2

had been handed during the transaction with the user of the 8755

number.

       14.   Following this March 17, 2021 controlled purchase, the

individual who sold the methamphetamine to CS2 was initially

misidentified and believed to be an individual with initials

M.A.    However, after the March 24, 2021 purchase and arrest of

VEGA-ORDUNA discussed directly below, VELA-ORDUNA was then

correctly identified as the individual who sold CS2 the

methamphetamine on March 17, 2021.

       B.    March 25, 2021 Sale of Methamphetamine and Arrest of
             VEGA-ORDUNO

       15.   During the evening of March 24, 2021, CS2 spoke with

the user of the 8755 number and requested to purchase 26 pounds

of methamphetamine and two kilograms of heroin on the following

day, to which the user of the 8755 number agreed.        The user of

the 8755 number communicated with CS2 later in the evening, via

text message, indicating that he was in possession of the

methamphetamine but was waiting on the heroin.

       16.   On March 25, 2021, during recorded communications with

CS2, the user of the 8755 number confirmed that he would be



     4 CS2 and CS2's car were searched by law enforcement prior
to the meeting with the user of the 8755 phone, and no drugs
were found. Additionally, prior to the controlled purchase, CS2
was provided with a recording device, which was used to record
the buy. However, during the file transfer following the buy,
it appears that the file was inadvertently corrupted or deleted,
and the recording appears to no longer be available.


                                      C~
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 8 of 15 Page ID #:8




bringing the 26 pounds of methamphetamine and informed CS2 that

he would not be able to bring the heroin.       The user of the 8755

number also indicated to CS2 that he would be in the area of the

same McDonald's where the prior March 17, 2021 drug deal had

taken place, between 5:00 and 6:30 p.m.

     17.   On March 25, 2021, at approximately 5:35 p.m., Det.

Freede and I met with CS2 at a neutral location in anticipation

of the meeting with VELA-ORDUNO.      As we did previously with the

March 17, 2021 controlled purchase, Det. Freede and I searched

CS2 and CS2's car for narcotics and large amounts of money with

negative results.    CS2 was provided with a digital

audio recording/transmitting device.      CS2 was also provided with

a digital audio/video recording device within the vehicle which

was not utilized.   At approximately 5:36 p.m., CS2 departed the

neutral location, as witnessed by Det. Freede and me.        At

approximately 5:39 p.m., surveillance units were set up in the

area of the McDonald's and observed the same Honda Pilot,

registered to VELA-ORDUNO, parked near the east side of the

parking lot.   Agent William Torrence saw that the Honda Pilot

was occupied by two males,s and he later saw both males get out

of the car, walk toward the McDonald's, and ultimately return to

the car.   At approximately 5:44 p.m., CS2 arrived to the

McDonald's parking lot and parked near the Honda Pilot.         Det.

Vince DeLaCerda saw CS2 reposition his/her car closer to the

Honda Pilot, get out of his/her car and walk to the driver's



     5 As discussed below, the occupants of the car were later
identified as VEGA-ORDUNO and J.V.


                                      7
 Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 9 of 15 Page ID #:9




side of Honda Pilot.    SA Jeffrey LaRock then saw CS2 enter the

driver's side back passenger seat of the Honda Pilot and close

the door.    A short time later, SA LaRock saw CS2 get out of the

Honda Pilot and begin walking toward the trunk of CS2's car.

     18.    At approximately 5:51 p.m., agents converged on the

location and detained the driver of the Honda Pilot (VEGA-

ORDUNO) and the passenger (J.V.).      SA Michael Johnson searched

the Honda Pilot and found a tan bag in the trunk, which

contained approximately 26 plastic baggies containing suspected

methamphetamine.    Agents also found the SUBJECT DEVICE in VEGA-

ORDUNO's pocket.    I then called the 8755 number, which had been

used to set up both the March 17, 2021 and March 25, 2021

methamphetamine purchases, and the SUBJECT DEVICE rang.         I

conducted a field test on the suspected methamphetamine and the

results were positive for the presence of methamphetamine.

     C.     VEGA-ORDUNO's Statements

     19.    At approximately 6:46 p.m., VEGA-ORDUNO was

transported to the Ventura County Sheriff's Office booking

facility and placed in an interview room.

     20.    After being advised of his Miranda rights, VEGA-ORDUNO

stated the following:

            a.   When questioned about why he brought drugs to

Camarillo, VEGA-ORDUNO stated to investigators that he was

instructed to bring the drugs to Camarillo to drop them off to

someone.    On March 24, 2021 at around 10:30 p.m., he picked up

the 26 pounds of methamphetamine and was instructed to bring the




                                     :~
Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 10 of 15 Page ID #:10




26 pounds to Camarillo on the following day and was promised

$1000 to do so.

           b.     When VELA-ORDUNO was questioned about March 17,

2021, VELA-ORDUNO recalled that he was instructed to ~~bring 2"

(which I believe, based on my training and experience, to be

referring to two pounds of methamphetamine) to a person who

wanted them as a sample.

           V.    TRP,INING AND EXPERIENCE ON DRUG OFFENSES

     21.   Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.    Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.        Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.    Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

           c.    Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-
Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 11 of 15 Page ID #:11




mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.         This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.           In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.     Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.     Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           e.     Individuals engaged in the illegal purchase or

sale of drugs and other contraband often use multiple digital

devices.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES

     22.   As used herein, the term "digital device" includes the

SUBJECT DEVICE.

     23.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:




                                     10
Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 12 of 15 Page ID #:12




           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.        Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.     Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

          b.    Digital devices often contain electronic evidence

related to a crime, the device's user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.        That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.      For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

          c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and



                                     11
Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 13 of 15 Page ID #:13




who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.   Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.     Digital devices may also contain

~~booby traps" that destroy or alter data if certain procedures

are not scrupulously followed.     Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

     24.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.         Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.     As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.




                                     12
Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 14 of 15 Page ID #:14




     25.      The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.     Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

e ye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.        To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user's fingers on a device's

fingerprint scanner for approximately one second.        To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user's face

with the user's eyes open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.        Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.       I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that



                                     13
Case 2:21-cr-00174-SB Document 1 Filed 03/26/21 Page 15 of 15 Page ID #:15




appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress VELA-ORDUNO's thumb- and/or fingers on

the device(s); and (2) hold the device s) in front of VEGA-

ORDUNO's face with his or her eyes open to activate the facial-,

iris-, and/or retina-recognition feature.

     26.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                           VI2. CONCLUSION

     27.   For all of the reasons described above, there is

probable cause to believe that VEGA-ORDUNO has committed a

violation of 21 U.S.C. § 841(a)(1)        Possession with Intent to

Distribute a Controlled Substance.        There is also probable cause

that the items to be seized described in Attachment B will be

found in a search of the SUBJECT DEVICE described in Attachment

A.


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4. 1 -~-~. /r1 ~~s~i~,
~~~^ ^-~^ on this _( day of
i          2021.                    ~• ~
                                       3 ~~'~
                    ~_


l          ~-                ,.,,~
THE HONORABLE KA EN STEVENSON
UNITED STATES MAGISTRATE JUDGE




                                     14
